Per Curiam.
The argument in this case was limited by the court to the question discussed by the vice-chancellor, whether the bill was prematurely filed. The vice-chancellor thought that the question presented by the bill could not be raised and decided during the lifetime of Mrs. Gillen or Miss Simmons, and relied upon our decision in Simmons v. Hadley, 63 N. J. Law (34 Vr.) 227. We think he attributed too far reaching an effect to that decision. What we held was that the trustees took the entire residuary estate as long as they were required to pay the specific annuity of $400 to Miss Simmons and $300 to Mrs. Gillen. The annuity to the latter has ceased because of her majority. The annuity to the former was to continue until the net income from the general trust estate should amount to $1,600 per year. It is said that time has arrived, but the pleadings and proofs fail to establish the fact. The answer of Mr. and Mrs. Hadley admits the fact, as does the answer of the guardians ad litem of the infant defendants, while the answer of Miss Simmons denies all knowledge on the subject. The proof is that it depends upon the method of stating the account with reference to taxes and assessments whether the net income of the trust estate amounts to the prescribed sum. The fact that for a time the trustees treated the income as amounting to $1,600 a year is not sufficient to establish that the net income of the general trust estate, after the payment of debts, encumbrances, taxes and other expenses, actually amounted to that sum, for the trustees may have erred in their method of treating the income. In this state of the pleadings and proofs, we cannot now decide the main ques*606tion that was argued in the briefs. If the income is less than $1,600, the case is governed by our former decision. If more, we should have to determine whether the other trusts are of such a character that we ought not now to pass upon their validity or the validity of the estates in remainder.
The vice-chancellor was therefore quite right in advising a decree that the bill was prematurely filed. It is possible that the defect in the proofs can be supplied so as to present the question left undecided in Simmons v. Hadley. The decree must be affirmed and the' record remitted to the court of chancery for such further proceedings as may be agreeable to equity and in accordance with the practice of the court.
For affirmance—The Chiee-Justioe, Garrison, Swayze, Reed, Trenohard, Parker, Bergen, Voorhees, Minturn, Bogebt, Ybedenbubgh, Yroom—12.
For reversal~None.